Exhibit 3.3 State of California Secretary of State I, DEBRA BOWEN, Secretary of State of the State of California, hereby certify: That the attached transcript of 1page(s) was prepared by and in this office from the record on file, of which it purports to be a copy, and that it is full, true and correct. LLC-1 File # LIMITED LIABILITY COMPANY ARTICLES OF ORGANIZATION A $70.00 filing fee must accompany this form. IMPORTANTRead instructions before completing this form. This Space Is For Filling Use Only ENTITY NAME (End the name with the words "Limited Liability Company," or the abbreviations "LLC' or "L.LC." The words "Limited" and "Company"may be abbreviated to"Ltd." and "Co.," respectively.) 1.NAME OF LIMITED LIABILITY COMPANY H.D.D LLC PURPOSE (The following statement is required by statute and should not be altered.) 2.THE PURPOSE OF THE LIMITED LIABILITY COMPANY IS TO ENGAGE IN ANY LAWFUL ACT OR ACTIVITY FOR WHICH A LIMITED LIABILITY COMPANY MAY BE ORGANIZED UNDER THEBEVERLY-KILLEA LIMITED LIABILITY COMPANY ACT. INITIAL AGENT FOR SERVICE OF PROCESS (if the agent is an Individual, the agent must reside in California and both Items 3 and 4 must be completed. If the agent is a corporation, the agent must have on file with the California Secretary of State a certificate pursuant to Corporations Code section 1505 and Item 3 must be completed (leave Item 4 blank). 3.NAME OF INITIAL AGENT FOR SERVICE OF PROCESS MARK DE MEULENAERE 4.IF AN INDIVIDUAL, ADDRESS OF INITIAL AGENT FOR SERVICE OF PROCESS IN CALIFORNIACITY STATE ZIP CODE 6 HIGHLAND DR. UKIAH CA 95482 MANAGEMENT (Check only one) 5.THE LIMITED LIABILITY COMPANY WILL BE MANAGED BY: oONE MANAGER oMORE THAN ONE MANAGER xALL LIMITED LIABILITY COMPANY MEMBER(S) ADDITIONAL INFORMATION 6.ADDITIONAL INFORMATION SET FORTH ON THE ATTACHED PAGES, IF ANY, IS INCORPORATED HEREIN BY THIS REFERENCE AND MADE A PART OF THIS CERTIFICATE EXECUTION 7.I DECLARE I AM THE PERSON WHO EXECUTED THIS INSTRUMENT, WHICH EXECUTION IS MY ACT AND DEED. 10/23/07 /s/ Mark De Meulenaere Date SIGNATURE OF ORGANIZER MARK DE MEULENAERE TYPE OR PRINT NAME OF ORGANIZER LLC-1 (REV 04/2007) APPROVED BY SECRETARY OF STATE
